Morrill, O. J.
— The attorney general, in behalf of the state, requests that the appeal be dismissed for want of a legal recognizance.
On an examination of the record it appears that the said Breeding gave notice of appeal to this court, but the record does not disclose that he was committed to jail or entered into a recognizance, and without one of them jurisdiction in this court does not attach.
There is in the record what purports to be a recognizance, but inasmuch as it does not contain either the name of the offense with which the appellant is charged, or that of any offense against the laws of the state, it is not a legal recognizance. (Paschal’s Dig., Art. 2731.)
This is no new principle, but simply a repetition of what has been declared in numerous cases heretofore by this court. (Paschal’s Dig., Note 708.) Motion sustained.
Appeal dismissed.